361 U.S. 13 (1959)
SMITH
v.
UNITED STATES.
No. 33, Misc.
Supreme Court of United States.
Decided October 12, 1959.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
Petitioner pro se.
Solicitor General Rankin, Assistant Attorney General Wilkey and Beatrice Rosenberg for the United States.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case remanded to the Court of Appeals for reconsideration in light of Johnson v. United States, 352 U. S. 565; Farley v. United States, 354 U. S. 521; and Ellis v. United States, 356 U. S. 674.